RULE 83 CONFIDENTIAL TREATEMENT REQUESTED Spidi & Fisch, PC ATTORNEYS AT LAW 1227 25th Street, N.W. Suite 200 West Washington, D.C.20037 (202) 434-4660 Facsimile: (202) 434-4661 John J. Spidi spidilaw@aol.com writer's direct dial number (202) 434-4670 VIACOURIER AND EDGAR September 6, 2013 Mr. Paul Cline Staff Accountant Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, DC20549 RE: Sun Bancorp, Inc. Form 10-K for Fiscal Year Ended December 31, 2012 Filed March 18, 2013 File No. 000-20957 Dear Mr. Cline: This response letter (this “Letter’) is being submitted in response to your comment letter dated August 13, 2013, regarding the Annual Report on Form 10-K of Sun Bancorp, Inc. (the “Company”).For ease of reference, we have keyed our responses to the captions used in your comment letter. Because of the commercially sensitive nature of some information contained herein, this submission is accompanied by a request for confidential treatment for selected portions of this Letter.We have filed a separate letter with the Office of Freedom of Information and Privacy Act (the “FOIA Office”) in connection with the confidential treatment request, pursuant to Rule 83 of the Commission’s Rules on Information and Requests 17 C.F.R. § 200.83 (“Rule 83”).For the Staff’s reference, we have enclosed a copy of our letter to the FOIA Office (the “Request”) with this copy of the correspondence marked to show the portions redacted from the version filed via EDGAR and for which the Company is requesting confidential treatment. In accordance with Rule 83, the Company requests confidential treatment of the bracketed information (the “Confidential Information”) in this Letter.Please promptly inform the undersigned of any request for disclosure of the Confidential Information made pursuant to Confidential Treatment Requested by Sun Bancorp, Inc. AI-0001 SPIDI & FISCH, PC Mr. Paul Cline Staff Accountant September 6, 2013 Page 2 the Freedom of Information and Privacy Act or otherwise so that the undersigned may substantiate the foregoing request for confidential treatment in accordance with Rule 83.1 In accordance with Rule 83, this Letter has also been clearly marked with the legend “Confidential Treatment Requested by Sun Bancorp, Inc.” and each page is marked for the record with the identifying numbers and code “AI-0001” through “AI-00011.” Pursuant to Rule 83, a copy of the Request (but not this Letter) also is being delivered to the Commission’s FOIA Office. Form 10-K for the Year Ended December 31, 2012 Item 10. Directors, Executive Officers and Corporate Governance 1. In future filings, please disclose whether you have a code of ethics that applies to your principal executive officer, principal financial officer, principal accounting officer or controller or persons performing similar functions pursuant to Item 406 of Regulation S-K. Response: Please be advised that the Company will disclose in Part III of its annual report on Form 10-K for the fiscal year ended December 31, 2013 (“Part III”) or the proxy statement related to its 2014 annual meeting of shareholders (the “Proxy Statement”) (to the extent Part III is incorporated by reference from the Proxy Statement) that it has adopted a Code of Ethics and Conduct that applies to its principal executive officer, principal financial officer, principal accounting officer or controller or persons performing similar functions pursuant to Item 406 of Regulation S-K.The Company will continue to make such disclosure in all future filings, where applicable. Item 11. Executive Compensation Definitive Proxy Statement on Schedule 14A Annual Cash Incentive, page 21 2. You disclose that for the 2012 fiscal year, the Compensation Committee established performance goals for the Named Executive Officers under the Annual Cash Incentive Plan.Please revise future filings to disclose the specific performance goals 1 The designated contact person for this request (“Contact Person”) is John J. Spidi, Esq, Spidi & Fisch, PC, 1227 25th Street, N.W., Suite 200 West, Washington, D.C. 20037, telephone (202) 434-4670, Facsimile: (202) 434-4661. All questions related to this Request should be forwarded to the Contact Person, who also should be provided with timely notice prior to releasing any Confidential Material. Confidential Treatment Requested by Sun Bancorp, Inc. AI-0002 SPIDI & FISCH, PC Mr. Paul Cline Staff Accountant September 6, 2013 Page 3 used to determine compensation, even if no compensation is granted. To the extent you believe that disclosure of this information is not required because it would result in competitive harm such that the information could be excluded under Instruction 4 to Item 402(b) of Regulation S-K, please provide a detailed supplemental analysis supporting your conclusion. In particular, your competitive harm analysis should clearly explain the nexus between disclosure of the performance objectives and the competitive harm that is likely to result from disclosure. Refer to Item 402(b)(2)(v) of Regulation S-K and Regulation S-K Compliance & Disclosure Interpretation 118.04. Response: Please be advised that the Company will revise such disclosure in future filings to disclose the specific performance goals used to determine compensation, even if no compensation is granted. Notes to Consolidated Financial Statements Note 19. Derivative Instruments and Hedging Activity, page 65 3. Please tell us and revise future filings to disclose how you determined the appropriateness of applying the short-cut method for assuming no hedge ineffectiveness, including the following: · The nature and specific terms of the hedged items; · The nature and specific terms of the derivative instruments and how you determined those terms match the terms of the hedged items; · The specific documented risk being hedged; and · How you determined these hedging relationships meet each of the conditions in paragraph ASC 815-20-25-104 to qualify for use of the short cut method. Response As noted in the Company’s proposed future disclosures below, the Company utilizes its interest rate swap agreements in an attempt to manage interest rate risk.The Company previously entered into interest rate swap agreements with a counterparty whereby the Company makes payments based on a fixed interest rate and receives payments from the counterparty based on a floating interest rate, both calculated on the principal amount of the hedged instrument, without the exchange of the underlying principal.The designated hedged items are subordinated notes related to commercial loans that provide a fixed interest receipt for the Confidential Treatment Requested by Sun Bancorp, Inc. AI-0003 SPIDI & FISCH, PC Mr. Paul Cline Staff Accountant September 6, 2013 Page 4 Company.Included in the Company’s original hedge documentation was an analysis of all the required criteria to permit short-cut treatment.As summarized in the table below, the Company determined that all of the conditions required in paragraph ASC 815-20-25-104 have been met, because all applicable terms of the subordinated notes being hedged and the corresponding interest rate swaps match, except as described in footnote 1 to the table below.Note that the subordinated notes are not considered pre-payable under ASC 815 based on the guidance from the FASB in ASC 815-20-25-112 and ASC 815-20-55-75 through 55-78, as the subordinated note prepayment provisions require prepayment at an amount greater than fair value and contain a contingent acceleration clause that permits acceleration only upon the occurrence of a specified event.As the critical terms of the notes and the corresponding interest rate swaps meet the criteria outlined in ASC 815-20-25-104, except as noted below, each hedge is considered perfectly effective against changes in the fair value of the note attributable to changes in the benchmark interest rate over its term, and therefore the short-cut method is applied. Terms of Our Fair Value Short-cut Hedges For each of the hedging relationships where the short-cut method has been applied, the Company has documented, contemporaneously at the time of hedge designation, the use of the short-cut method for its prospective and retrospective assessment of effectiveness. The table below details the terms of each ASC 815 hedged item and interest rate swap for which the Company uses the short-cut method and assumes no ineffectiveness.Except as noted in footnote 1, the table and proceeding analysis of the applicable criteria under ASC 815-20-25-104 demonstrate that the terms of the interest rate swap match the terms of the subordinated note being hedged and how they comply with the requirements of paragraph ASC 815-20-25-104. Confidential Treatment Requested by Sun Bancorp, Inc. AI-0004 SPIDI & FISCH, PC Mr. Paul Cline Staff Accountant September 6, 2013 Page 5 As of December 31, 2012: Description Principal/ Notional Amount Expiration/ Maturity Interest Payment/ Received Payment Dates Index Hedged Item Hedging Instrument [*]% fixed rate subordinated note Pay fixed, receive floating interest rate swap [** ** [*** *** Monthly Monthly 1st of the month 1st of the month 1M-LIBOR Hedged Item Hedging Instrument [*]% fixed rate subordinated note Pay fixed, receive floating interest rate swap * Monthly Monthly 1st of the month 1st of the month 1M-LIBOR Hedged Item Hedging Instrument [*]% fixed rate subordinated note Pay fixed, receive floating interest rate swap * Monthly Monthly 1st of the month 1st of the month 1M-LIBOR Hedged Item Hedging Instrument [*]% fixed rate subordinated note Pay fixed, receive floating interest rate swap * Monthly Monthly 1st of the month 1st of the month 1M-LIBOR Hedged Item Hedging Instrument [*]% fixed rate subordinated note Pay fixed, receive floating interest rate swap * Monthly Monthly 1st of the month 1st of the month 1M-LIBOR Hedged Item Hedging Instrument [*]% fixed rate subordinated note Pay fixed, receive floating interest rate swap * Monthly Monthly 1st of the month 1st of the month 1M-LIBOR Hedged Item Hedging Instrument [*]% fixed rate subordinated note Pay fixed, receive floating interest rate swap * Monthly Monthly 1st of the month 1st of the month 1M-LIBOR Hedged Item Hedging Instrument [*]% fixed rate subordinated note Pay fixed, receive floating interest rate swap * Monthly Monthly 1st of the month 1st of the month 1M-LIBOR Hedged Item Hedging Instrument [*]% fixed rate subordinated note Pay fixed, receive floating interest rate swap * Monthly Monthly 1st of the month 1st of the month 1M-LIBOR Hedged Item Hedging Instrument [*]% fixed rate subordinated note Pay fixed, receive floating interest rate swap * Monthly Monthly 1st of the month 1st of the month 1M-LIBOR Confidential Treatment Requested by Sun Bancorp, Inc. AI-0005 SPIDI & FISCH, PC Mr. Paul Cline Staff Accountant September 6, 2013 Page 6 Description Principal/ Notional Amount Expiration/ Maturity Interst Payment/ Received Payment Dates Index Hedged Item Hedging Instrument [*]% fixed rate subordinated note Pay fixed, receive floating interest rate swap ** ** *** (1) *** (1) Monthly Monthly 1st of the month 1st of the month 1M-LIBOR Hedged Item Hedging Instrument [*]% fixed rate subordinated note Pay fixed, receive floating interest rate swap * Monthly Monthly 1st of the month 1st of the month 1M-LIBOR Hedged Item Hedging Instrument [*]% fixed rate subordinated note Pay fixed, receive floating interest rate swap * Monthly Monthly 1st of the month 1st of the month 1M-LIBOR Hedged Item Hedging Instrument [*]% fixed rate subordinated note Pay fixed, receive floating interest rate swap ** ** *** (1) *** (1) Monthly Monthly 1st of the month 1st of the month 1M-LIBOR Hedged Item Hedging Instrument [*]% fixed rate subordinated note Pay fixed, receive floating interest rate swap * Monthly Monthly 1st of the month 1st of the month 1M-LIBOR Hedged Item Hedging Instrument [*]% fixed rate subordinated note Pay fixed, receive floating interest rate swap * Monthly Monthly 1st of the month 1st of the month 1M-LIBOR Hedged Item Hedging Instrument [*]% fixed rate subordinated note Pay fixed, receive floating interest rate swap * Monthly Monthly 1st of the month 1st of the month 1M-LIBOR Hedged Item Hedging Instrument [*]% fixed rate subordinated note Pay fixed, receive floating interest rate swap * Monthly Monthly 1st of the month 1st of the month 1M-LIBOR Hedged Item Hedging Instrument [*]% fixed rate subordinated note Pay fixed, receive floating interest rate swap * Monthly Monthly 1st of the month 1st of the month 1M-LIBOR Hedged Item Hedging Instrument [*]% fixed rate subordinated note Pay fixed, receive floating interest rate swap * Monthly Monthly 1st of the month 1st of the month 1M-LIBOR Confidential Treatment Requested by Sun Bancorp, Inc. AI-0006 SPIDI & FISCH, PC Mr. Paul Cline Staff Accountant September 6, 2013 Page 7 Description Principal/ Notional Amount Expiration/ Maturity Interest Payment/ Received Payment Dates Index Hedged Item Hedging Instrument [*]% fixed rate subordinated note Pay fixed, receive floating interest rate swap * Monthly Monthly 1st of the month 1st of the month 1M-LIBOR Hedged Item Hedging Instrument [*]% fixed rate subordinated note Pay fixed, receive floating interest rate swap * Monthly Monthly 1st of the month 1st of the month 1M-LIBOR Hedged Item Hedging Instrument [*]% fixed rate subordinated note Pay fixed, receive floating interest rate swap * Monthly Monthly 1st of the month 1st of the month 1M-LIBOR Hedged Item Hedging Instrument [*]% fixed rate subordinated note Pay fixed, receive floating interest rate swap * Monthly Monthly 1st of the month 1st of the month 1M-LIBOR Hedged Item Hedging Instrument [*]% fixed rate subordinated note Pay fixed, receive floating interest rate swap * Monthly Monthly 1st of the month 1st of the month 1M-LIBOR Hedged Item Hedging Instrument [*]% fixed rate subordinated note Pay fixed, receive floating interest rate swap * Monthly Monthly 1st of the month 1st of the month 1M-LIBOR Hedged Item Hedging Instrument [*]% fixed rate subordinated note Pay fixed, receive floating interest rate swap * Monthly Monthly 1st of the month 1st of the month 1M-LIBOR Hedged Item Hedging Instrument [*]% fixed rate subordinated note Pay fixed, receive floating interest rate swap * Monthly Monthly 1st of the month 1st of the month 1M-LIBOR Hedged Item Hedging Instrument [*]% fixed rate subordinated note Pay fixed, receive floating interest rate swap * Monthly Monthly 1st of the month 1st of the month 1M-LIBOR Hedged Item Hedging Instrument [*]% fixed rate subordinated note Pay fixed, receive floating interest rate swap * Monthly Monthly 1st of the month 1st of the month 1M-LIBOR Confidential Treatment Requested by Sun Bancorp, Inc. AI-0007 SPIDI & FISCH, PC Mr. Paul Cline Staff Accountant September 6, 2013 Page 8 Description Principal/ Notional Amount Expiration/ Maturity Interest Payment/ Received Payment Dates
